LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
With all due respect I am convinced that the Majority Opinion is premised on a fundamental misunderstanding of the nature of quasi in rem jurisdiction. As explained in Black’s Law Dictionary, 5th Ed.1979, p. 767:
“Jurisdiction quasi in rem. The power of a court over the defendant’s interest in property, real or personal, within the geographical limits of the court. The court’s judgment or decree binds only the defendant’s interest and not the whole world as in the case of jurisdiction in rem. The original cause of action is not merged in the judgment as in the case of a judgment predicated on personal jurisdiction.”
Citizens Bank did not have personal jurisdiction over the defendant in this law suit, and could not get a judgment in personam against him. It does not claim otherwise. But quasi in rem jurisdiction stands on different footing.
This was a case where the Long Arm statute would have been appropriate had there been an address. It follows that if the defendant had sufficient contacts within the forum to justify asserting in person-am jurisdiction through the Long Arm statute, there were sufficient contacts to justify a lien on property to proceed by quasi in rem action.
There is no question but that the United States Supreme Court, through Shaffer v. Heitner, 433 U.S. 186, 97 S.Ct. 2569, 53 L.Ed.2d 683 (1977) and Rush v. Savchuk, 444 U.S. 320, 328, 100 S.Ct. 571, 577, 62 L.Ed.2d 516, 525 (1980), has imposed a due process limitation on asserting quasi in rem jurisdiction. However, these cases do not hold that the property before the court must be the subject matter of the action before the court can assert quasi in rem jurisdiction. On the contrary, carefully analyzed, all they hold is that the due process minimum contact standard requires that *414the property before the court involve more than merely a tenuous legal fiction; the United States Supreme Court will not countenance “construetpng] an ingenious jurisdictional theory to permit a State to command a defendant to appear in its courts on the basis of this factor alone.” Rush v. Savchuk, 444 U.S. at 328, 100 S.Ct. at 577.
Shaffer v. Heitner was a shareholder’s derivative action. The United States Supreme Court held that defendants’ ownership of stock in a Delaware corporation, standing alone, is not sufficient to sue them in Delaware where the cause of action occurred elsewhere. In Rush v. Savchuk, the United States Supreme Court held that jurisdiction over the defendant’s liability insurer, standing alone, was insufficient to justify maintaining a law suit in Minnesota involving an auto accident that occurred in Indiana. Neither of these cases are factually similar to the present case where the defendant owns property within the jurisdiction which has been attached to satisfy the judgment.
Shaffer modified quasi in rem jurisdiction only to the extent of requiring minimum contacts within the jurisdiction as a prerequisite. Surely minimum contacts are established here by (1) borrowing money from a local bank as evidenced by the note sued upon and (2) stating a local post office address on the note. These contacts would have been ample to sustain in personam jurisdiction via the Long Arm statute, had the Bank been able to locate the whereabouts of the defendant in order to notify him as the statute requires.
In fact, for a limited purpose of asserting quasi in rem jurisdiction to the extent of the value of real estate seized within this jurisdiction, the presence of the property in and of itself is sufficient to satisfy the requirements of due process.
The present decision will unduly interfere with commercial transactions within this State, and it will limit jurisdiction for Kentucky citizens seeking to recover judgments against nonresidents in situations where our sister states will not reciprocate. It is reasonably certain other states will extend jurisdiction against Kentucky citizens when the situation is reversed.
Foreseeably, it will impair the jurisdiction of Kentucky courts to enforce payment of past due maintenance and child support in some domestic relations cases where the defendant’s property can be attached, or his wages garnisheed, but jurisdiction in personam is lacking.
This case goes far beyond the limitations imposed on quasi in rem jurisdiction by Shaffer v. Heitner. I am concerned about its long-range adverse consequences to Kentucky residents.
LAMBERT, J., joins in this dissent.